Citation Nr: 9904427	
Decision Date: 02/18/99    Archive Date: 02/24/99

DOCKET NO.  96-36 463	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether the claim for service connection for the cause of 
the veteran's death is well grounded.

2.  Entitlement to Survivors'/Dependents' Educational 
Assistance benefits under Chapter 35, Title 38, United States 
Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel
INTRODUCTION

The veteran had active service from October 1942 to November 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1996 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which denied service connection for the cause of 
the veteran's death and denied entitlement to Chapter 35 
benefits.  The notice of disagreement (NOD), initiating an 
appeal, was received later in June 1996 and a statement of 
the case (SOC) was issued in July 1996.  VA Form 9, Appeal to 
Board, perfecting the appeal, was received in August 1996.  

A supplemental SOC (SSOC) issued in February 1997 confirmed 
and continued the denial and another SSOC was issued in 
February 1998 denying the claim for service connection for 
the cause of the veteran's death as not secondary to 
inservice tobacco use or exposure to mustard gas.  An SSOC in 
April 1998 confirmed and continued the denial for service 
connection for the cause of the veteran's death as not 
secondary to inservice tobacco use.

It is noted that a Form 646 was not filed by the appellant's 
local representative in connection with this appeal after a 
reasonable amount of time was allotted to do so.  See VA Form 
8, dated August 10, 1998.  The appellant's representative 
has, however, submitted an "Informal Hearing Presentation" 
with regard to her claims.  Consequently, the Board will 
proceed to a disposition of the case.


FINDINGS OF FACTS

1.  The veteran died on March [redacted], 1996, at age 73, 
and the cause of death as listed on the death certificate was 
tracheal hemorrhage as a complication of a tracheotomy due to 
pneumonia as a consequence of chronic obstructive pulmonary 
disease (COPD) due to a history of squamous cell cancer of 
the right lung, status post radiation therapy.  Other 
significant conditions listed as contributing to death but 
not resulting in the underlying cause of death were a history 
of a gunshot wound to the head related to military service, 
and 'tobacco.'  No autopsy was performed.

2.  At the time of the veteran's death his only service-
connected disabilities were cephalalgia as a residual of a 
fracture of the right frontal bone of the skull (formerly 
characterized as traumatic encephalopathy), rated 30 percent 
disabling; and a small defect of the outer table of the right 
frontal bone of the skull, rated noncompensably disabling.

3.  The veteran's service-connected disabilities did not 
cause, accelerate, or contribute substantially or materially 
to his death.

4.  The carcinoma of the veteran's right lung was not present 
in service or within one year after separation from service 
and his COPD and emphysema also were not present in service.  

5.  Although the appellant has stated that the veteran first 
began to smoke cigarettes during service and continued to 
smoke cigarettes until his terminal hospitalization, there is 
no medical or other competent evidence that he became 
addicted or chemically dependent on nicotine while he was in 
service.  

6.  Nicotine dependence or an addiction to smoking were not 
diagnosed by a physician or other qualified medical 
professional during the veteran's lifetime or thereafter.  

7.  There is no specific allegation of inservice exposure to 
Lewisite or any form of mustard gas and there is no medical 
evidence of a nexus between the veteran's lung cancer, COPD 
or emphysema and his period of military service, to include 
claimed exposure to carbon monoxide; nor is there medical 
evidence of a nexus between either the veteran's lung cancer, 
COPD or his emphysema and his service-connected disabilities.  
CONCLUSIONS OF LAW

1.  The appellant has not submitted evidence of a well-
grounded claim for entitlement to service connection for the 
cause of the veteran's death.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  Legal entitlement to Survivors'/Dependents' Educational 
Assistance benefits under Chapter 35, Title 38, United States 
Code, is not established.  38 U.S.C.A. §§ 3501, 3510 (West 
1991); 38 C.F.R. §§ 3.807, 21.3021 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Although information obtained from the National Personnel 
Records Center (NPRC) in June 1997 suggests that the 
veteran's service medical records were probably destroyed by 
fire, it appears that his service medical records, which are 
on file, are intact.  His military occupational specialty was 
tank driver.  

The October 1942 examination for service entrance reveals 
that the veteran's lungs were normal.  He was hospitalized in 
March 1945 for a penetrating wound shell fragment wound of 
the right temporal area of the head, which was sustained in 
combat, causing a fracture of the right frontal bone.  Some 
bone fragments were removed.  

The service medical records are negative for respiratory 
illness and lung cancer but in 1944 it was noted that he 
smoked 15 cigarettes daily.  The October 1945 examination for 
service discharge found that the veteran's lungs were normal.  

Records from the Office of the Surgeon General reflect 
hospital treatment of the veteran during military service for 
an injury of a foot and for the missile injury of his head.  

A chest X-ray in conjunction with VA examination in February 
1949 revealed some increased hilus thickening and a moderate 
peribronchial thickening.  There were numerous very small 
calcified areas scattered throughout both lung fields.  The 
impression was hilus and peribronchial thickening and 
parenchymal calcification.  On VA neurology examination in 
February 1952 there was no indication on examination or by 
history of injury causing or treatment for intracranial 
damage.  

Records of the Glenwood Regional Medical Center in November 
1994 reflect that the veteran had been diagnosed with 
bronchogenic carcinoma with a bronchus intermedius and had 
not been felt to be an operative candidate.  He was admitted 
for radiation therapy, which was administered during his 
current hospitalization.  The discharge diagnoses were 
bronchogenic carcinoma of the right lung, COPD, and diabetes 
mellitus.  Follow-up clinical notes reflect that in March 
1995 the diagnosis was Stage I squamous cell carcinoma of the 
lung.  

The veteran was hospitalized from November 1995 to January 
1996 at the Lincoln General Hospital and at admission it was 
noted that he had non-insulin dependent diabetes, COPD, and 
squamous cell carcinoma in the bronchus intermedius and the 
right lower lung.  He was admitted for a 5 to 7 day history 
of increasing shortness of breath and because he was found to 
be in acute respiratory failure in the emergency room he was 
intubated.  At admission the diagnosis was severe emphysema 
with respiratory failure.  He was moved to an Intensive Care 
Unit (ICU) on a ventilator.  He could not be weaned from the 
ventilator and developed pneumonia in the right lower lobe on 
several occasions and the organisms were resistant.  Several 
therapeutic bronchoscopes and a tracheostomy were performed.  

The veteran was hospitalized at the St. Francis Specialty 
Hospital in February and March 1996.  It was noted that he 
had required ventilatory support since November 1995 due to 
severe COPD and respiratory infection.  His course had been 
complicated by gastrointestinal bleeding, recurrent bouts of 
pneumonia, leukopenia, and thrombocytopenia.  A chest X-ray 
on February 20th revealed innumerable calcified granulomas 
throughout both lungs consistent with old histoplasmosis or 
healed varicella.  On February 22nd he underwent 
thoracentesis of the right side of his chest.  On March 8th 
his tracheostomy tube was replaced and the diagnosis was 
"[s]troke; ventilatory dependence."  

The veteran died on March [redacted], 1996, at age 73, and 
the cause of death as listed on the death certificate was 
tracheal hemorrhage as a complication of a tracheotomy due to 
pneumonia as a consequence of chronic obstructive pulmonary 
disease (COPD) due to a history of squamous cell cancer of 
the right lung, status post radiation therapy.  Other 
significant conditions listed as contributing to death but 
not resulting in the underlying cause of death were a history 
of a gunshot wound to the head related to military service, 
and 'tobacco.'  No autopsy was performed.  

At the time of the veteran's death his only service-connected 
disabilities were cephalalgia as a residual of a fracture of 
the right frontal bone of the skull (formerly characterized 
as traumatic encephalopathy), rated 30 percent disabling; and 
a small defect of the outer table of the right frontal bone 
of the skull, rated noncompensably disabling.  

A death summary from the St. Francis Specialty Hospital 
reveals that the veteran had been diagnosed with squamous 
cell carcinoma of the right lung in 1994.  His other medical 
problems included diabetes mellitus and severe COPD.  After 
his discharge from the Lincoln Hospital he had been 
transferred to the North Louisiana Rehabilitation Hospital 
but had been admitted at the St. Francis Hospital in February 
1996 for continued management in an attempt to wean him from 
a ventilator.  At admission he appeared to have pneumonia.  
Some progress was made in trying to wean him from a 
ventilator but he developed recurrent purulent secretions and 
was placed back on intravenous antibiotic therapy.  On the 
day of his death he had appeared to be fairly stable but 
began having massive hemorrhaging from the trachea and died.  
The diagnoses at the time of death were severe COPD, 
requiring mechanical ventilatory support; status post 
tracheotomy while recuperating from respiratory failure (at 
the Lincoln Hospital); death resulting from massive 
hemorrhage of the trachea, probably secondary to erosion of 
the tracheotomy tube into a major vascular structure; history 
of squamous cell carcinoma of the right lung, status post 
radiation therapy one year ago; and insulin dependent 
diabetes mellitus.  

In VA Form 9 of August 1996 the appellant stated that her 
husband had been "exposed to poisonous gases (mustard, 
lewisite, carbon monoxide) while" on active duty in combat 
in Germany during World War II which caused his "[t]racheal 
[h]emorrhage as [c]omplication of [t]racheotomy due to 
Pneumonia and [COPD] and R/O [s]quamous [c]ell [c]arcinoma of 
his [r]ight [l]ung that caused his death."  

In August 1996 the veteran's daughter stated that when the 
veteran had been diagnosed with cancer, physicians had asked 
him if he had had pneumonia or come into contact with any 
gases during World War II.  The veteran had not been able to 
remember having pneumonia during service but he had been 
exposed to carbon monoxide from sleeping under a tank, while 
it was running, in order to stay warm.  The reason that 
physicians had asked him was because some old scarring of the 
veteran's lungs had been found before his cancer treatment 
began.  The physicians had not felt that the scarring was 
from emphysema because the scarring was too old.  The 
veteran's daughter also stated that knowing what she did 
about "mustard gas and the history of all wars then I am 
sure some of his problems with his lungs had to have happened 
during the war."  
Attached to the daughter's statement was a copy or a printout 
of information (the source of which was not identified) 
concerning the use of several chemical agents, including 
mustard gas and Lewisite, during World War II and the 
biological effects of these agents.  Also, it was stated that 
"carbon monoxide, produced as a result of burning fuel in an 
automobile engine, will cause a fatal asphyxiation if it is 
inhaled in an enclosed space."  

In May 1997 the RO requested the appellant to provide 
information concerning any exposure of the veteran to mustard 
gas or Lewisite.  However, there was no response.  

On file is a July 1997 VA Report of Contact which reflects 
that the veteran's name was not found on a list of mustard 
gas volunteers.  

In August 1997 the Historical Division of the U.S. Army 
chemical and Biological Defense Command was unable to assist 
in a search for possible exposure of the veteran due to a 
lack of specific details.  

In October 1997 Dr. Ronald Hammett stated that he had seen 
the veteran in 1996 when hospitalized for lung cancer.  He 
had subsequently died of complications of his disease.  He 
had a long history of tobacco abuse and this was felt to be a 
direct cause of his emphysema and his lung cancer.  

In December 1997 the appellant stated that the veteran had 
begun smoking cigarettes when he entered the U.S. Army and 
smoked until July 1984 when he contracted emphysema.  Mostly, 
he smoked cigarettes but also smoked a pipe and cigars.  He 
suffered from bronchitis, emphysema, and lung cancer, all of 
which were related to cigarette use.  He had never been 
hospitalized during service because of his smoking.  

In March 1998 Dr. Ronald Hammett stated he had seen the 
veteran when hospitalized in 1996 for lung cancer.  He had 
subsequently died of the complications of his disease.  He 
had a long history of tobacco abuse and this was felt to be a 
direct cause of his emphysema and lung cancer.  

Legal Analysis

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability that was 
incurred in or aggravated by service either caused or 
contributed substantially or materially to death.  For a 
service-connected disability to be the cause of death, it 
must singularly or with some other condition be the immediate 
or underlying cause, or be etiologically related thereto.  A 
contributory cause of death is one that is inherently not 
related to the principal cause.  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death. It is not sufficient to show that 
it causally shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312; see also 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  There are primary causes of 
death which by their very nature are so overwhelming that 
eventual death can be anticipated irrespective of coexisting 
conditions, but, even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service-connected condition was of such 
severity as to have a material influence in accelerating 
death.  In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  38 C.F.R. § 3.312(c)(3), (4). 

A malignant tumor (which includes carcinoma) will be presumed 
to have been incurred in service if manifested to a 
compensable degree within one year after service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Under 38 C.F.R. § 3.310(a) (1998) service connection may also 
be granted for a disability which is proximately due to or 
the result of a service-connected condition.  Also, service 
connection may also be granted for a disability to the extent 
that it is aggravated by a service-connected disability or 
disabilities.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The Board notes initially that, to the extent that the 
veteran's death is attributed to lung carcinoma (cancer) or 
respiratory disability, there are no grounds for granting 
service connection, either on a direct or presumptive basis, 
or as being proximately due to or the result of or aggravated 
by a service-connected condition.  This is because neither 
lung cancer nor any respiratory disability was not noted or 
diagnosed at any time while the veteran was in the military, 
nor did lung cancer manifest within one year after he was 
discharged from the military, or at any time prior to 1994 
when he began receiving radiation therapy.  There is also no 
medical or other probative evidence on file suggesting that 
he developed the lung cancer or any respiratory disease as a 
result of any of his service-connected disabilities, or that 
lung cancer or any respiratory disease was aggravated by a 
service-connected disability.  Johnson v. Brown, 8 Vet. 
App. 423 (1995); Lathan v. Brown, 7 Vet. App. 359 (1995). 

The basis of the appellant's claim for service connection for 
the cause of the veteran's death is not, however, predicated 
on the notion that he developed lung cancer or respiratory 
disability while in service, or that he developed lung cancer 
within one year after service, or as a result of, or 
aggravated by, a service-connected disability.  She rest her 
case instead on alternative premises:

(i) that the certificate of death indicates that the veteran 
died from hemorrhaging due to respiratory failure, which she 
believes can be traced directly to his COPD or emphysema; and

(ii) that the veteran became addicted to nicotine while in 
the military from smoking cigarettes, which, in turn, led to 
the fatal conditions that caused his death, or which at least 
contributed substantially or materially to his death or had a 
material influence in accelerating his death.  Lathan, 7 Vet. 
App. at 367. 

To resolve ambiguity in cases involving claims for service 
connection based on "nicotine dependence" or an addiction 
to smoking, the VA's Office of General Counsel issued a 
precedent opinion in January 1993 holding that direct service 
connection may be granted for a disease diagnosed after 
service discharge when all of the evidence establishes that 
the disease was incurred in service.  VAOPGCPREC 2-93 
(January 13, 1993), citing 38 C.F.R. § 3.303(d).  Precedent 
opinions are binding except to the extend inconsistent with 
binding judicial decisions.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (citing 38 U.S.C.A. § 7104(c) (West 
1991) and 38 C.F.R. § 19.5).  That opinion further held that 
determinations of whether nicotine dependence is a disease 
for compensation purposes is essentially an adjudicative 
matter that must be resolved by adjudicative personnel based 
on accepted medical principles.  That opinion also noted that 
if nicotine dependence is a disease for compensation purposes 
and the dependence began in service and the resulting tobacco 
use led to disability, then the issue is whether secondary 
service connection could be established for that disability 
pursuant to 38 C.F.R. § 3.310(a).  The threshold question 
then becomes whether "nicotine dependence" may be 
considered a disease within the meaning of the veterans' 
benefit laws.  See VAOPGCPREC 2-93, Paras. 2-4. 

In a May 1997 memorandum, the Under Secretary for Health for 
VA, relying on the criteria set forth in VAOPGCPREC 67-90, 
stated that "nicotine dependence" may be considered a 
disease for VA compensation purposes, and assuming that this 
conclusion is adopted by VA adjudicators, then secondary 
service connection could then be established under 38 C.F.R. 
§ 3.310(a) only if a veteran's nicotine dependence of service 
origin and the resulting tobacco use are the proximate cause 
of the disability or death upon which the claim is based.  
The Office of General Counsel further noted that a 
determination of proximate cause is basically one of fact, 
for determination by adjudication personnel.  VADIGOP, 3-17- 
71 (Vet.).  "Proximate cause" is defined by Black's Law 
Dictionary 1225 (6th ed. 1990) as "[t]hat which, in a natural 
and continuous sequence, unbroken by any efficient 
intervening cause, produces injury, and without which the 
result would not have occurred."  
VA's Office of General Counsel indicated that, again, 
assuming that VA adjudicators adopt the Under Secretary for 
Heath's conclusion that nicotine dependence may be considered 
a disease for compensation purposes, then the two principal 
questions that must be answered by adjudicators in resolving 
a claim for benefits for tobacco-related disability or death 
secondary to nicotine dependence are:

(1) whether the veteran acquired a dependence on nicotine 
during service; and

(2) whether nicotine dependence which arose during service 
may be considered the proximate cause of disability or death 
occurring after service. 

The Office of General Counsel noted that with regard to the 
first question, the determination of whether a veteran is 
dependent on nicotine, is a medical issue and, according to 
The American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, 4th edition (i.e., 
DSM-IV), at 243 (1994), the criteria for diagnosing substance 
dependence are generally to be applied in diagnosing nicotine 
dependence.  Under those criteria, as applied to the specific 
circumstances surrounding nicotine use, nicotine dependence 
may be described as a maladaptive pattern of nicotine use 
leading to clinically significant impairment or distress, 
including tolerance despite use of substantial amounts of 
nicotine, persistent desire or unsuccessful efforts to cut 
down or control nicotine use, and continued use of nicotine 
despite knowledge of having a persistent or recurrent 
physical or physiological problem that is likely to have been 
caused or exacerbated by nicotine.  Id. at 181, 243-45. 

In a subsequent precedent opinion the Office of General 
Counsel in May 1997 it was held that, assuming that nicotine 
dependence is a disease for VA purposes, if a veteran 
acquired a dependence on nicotine while in service it was the 
proximate cause of disability or death resulting from the use 
of tobacco products by him, then service connection should be 
established on a secondary basis.  VAOPGCPREC 19-97 (May 13, 
1997).  It was also reiterated that the answers to these 
dispositive questions must be determined by adjudication 
personnel applying established medical principles to the 
facts of the particular case in question.  Moreover, as to 
the issue of proximate cause, if it is determined that, as a 
result of nicotine dependence acquired in service, a veteran 
continued to use tobacco products following service, then it 
must also be determined whether there is a supervening cause 
of the claimed disability or death which severs the causal 
connection to the service-acquired nicotine dependence.  Such 
supervening causes were said to include sustained remission 
of the service-related nicotine dependence and subsequent 
resumption of the use of tobacco products, creating a de novo 
dependence, or exposure to environmental or occupational 
agents after being discharged from the military. 

The acting Under Secretary for VA benefits indicated in a 
July 1997 letter that he provided to the directors of all 
Veterans Benefits Administration offices (ROs) and Medical 
Centers (VAMCs) that, in view of the conclusion by the Under 
Secretary for Health for VA that nicotine dependence may be 
considered a disease for VA compensation purposes, then the 
answer in all nicotine dependence cases to the first element 
set forth in VAOPGCPREC 19-97 is that nicotine dependence is 
such a disease.  The acting Under Secretary for benefits 
noted that each decision must then specifically address the 
remaining two elements; i.e., whether the veteran acquired a 
dependence on nicotine in service; and whether that 
dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by him, noting that proximate cause is to be defined 
by the parameters that were set forth in the precedent 
opinion and according to 38 C.F.R. § 3.310.  

In this case, the appellant alleges that the veteran began 
smoking cigarettes and developed an addiction to nicotine 
while in the military, and that the addiction led to the 
conditions which were fatal.  However, there is no probative 
evidence to substantiate her allegations that this in fact 
occurred.  Although it was noted during military service that 
he smoke cigarettes, there is nothing in the service medical 
records, which appear to be complete, that indicates that he 
had any respiratory disability or that he was addicted to 
nicotine.  
Nicotine dependence or an addiction to smoking were never 
diagnosed or clinically indicated while he was in the 
military by a physician or other qualified medical health 
care provider.  In fact, it was never indicated during his 
lifetime that he had a chemical dependence or an addiction to 
nicotine or smoking, and such has not been indicated since 
his death in 1996.  A medical diagnosis showing that a 
veteran in fact has (or had prior to his death) the 
disability that is being claimed is a prerequisite to service 
connection.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Since the appellant and her representative are lay persons, 
they do not have the medical training or expertise to render 
a diagnosis of "nicotine dependence" or an addiction to 
smoking themselves, nor do they have the medical training or 
expertise to etiologically link the veteran's history of 
smoking to his service in the military.  Espiritu v. 
Derwinski, 2 Vet. App. 192 (1992).  Consequently, the 
allegation that the veteran became chemically dependent on 
nicotine or addicted to smoking while in service have little 
or no probative value.  Hyder v. Derwinski, 1 Vet. App. 221, 
225 (1991) (lay hypothesizing, particularly in the absence of 
any supporting medical authority, serves no constructive 
purpose and cannot be considered as probative evidence to 
support a claim for service connection).  

A fundamental requirement for consideration of a claim for 
service connection based on tobacco-related disability or 
death is that there have been a diagnosis of "nicotine 
dependence," either while the veteran was on active duty in 
the military, at some point in time after service, or even 
after his death.  In the case at hand, however, this 
threshold evidentiary requirement has not been met because 
there has never been a diagnosis of "nicotine dependence" 
or an addiction to smoking cigarettes or other tobacco based 
products-that is, by someone who is qualified to make such a 
determination.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  

Consequently, although VA's Office of General Counsel has 
indicated that "nicotine dependence" is a disease for VA 
purposes - thereby responding in the affirmative to the 
first criterion of the three-part test discussed in 
VAOPGCPREC 19-97, the appellant has not submitted sufficient 
evidence to satisfy the second criterion of the three-tier 
test, i.e., that there be proof that the veteran became 
addicted or chemically dependent on nicotine while in the 
military due to his smoking.  

It logically follows that, because the second criterion of 
the method of analysis of these type claims has not been met, 
the Board need not reach or address the third criterion 
concerning whether the purported nicotine dependence was the 
proximate cause of the veteran' death.  Moreover, without the 
requisite diagnosis and nexus, the claim on this theory is 
not well grounded, Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), even though the death certificate notes that tobacco 
was a significant condition contributing to but not related 
to the underlying cause of death and the statements of Dr. 
Hammett which reflect a relationship between long-term 
tobacco abuse and emphysema and lung cancer.  This would be a 
matter of relevance as to the third criterion.  

The only remaining question is whether the veteran's service-
connected disabilities substantially or materially 
contributed to his death.  As to this, the death certificate 
indicated that his history of a gunshot wound of the head was 
a significant condition contributing to but not related to 
the underlying cause of death.  The inservice gunshot wound 
is not shown to have caused any brain damage but, rather, to 
have caused loss of bony skull tissue and resultant headaches 
(cephalalgia).  As such, the service-connected disabilities 
did not effect a vital organ but, rather, effected the 
musculoskeletal (bone loss) and nervous (headaches) systems.  

Indeed, the service-connected disabilities are not shown to 
have had a debilitating effect or to have impaired his health 
to such an extent as to render him less capable of resisting 
the effects of his lung cancer and severe respiratory 
illness.  As to this, it was many, many years after the 
inservice incurrence of the gunshot wound of the head that he 
developed lung cancer and respiratory illness.  

Moreover, 38 C.F.R. § 3.312(c)(2) (1998) provides that: 

Generally, minor service-connected disabilities, 
particularly those of a static nature or not materially 
affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated 
disability.  In the same category there would be 
included service-connected disease or injuries of any 
evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature 
involving muscular or skeletal functions and not 
materially affecting other vital body functions.  

38 C.F.R. § 3.312(c)(2).  

There is otherwise no persuasive medical evidence that the 
service-connected gunshot wound residuals were progressive in 
nature or cause or aggravated the nonservice-connected 
terminal lung cancer or respiratory illness.  Also, the 
service-connected disabilities were essentially static, since 
the ratings assigned had not changed since a 1952 rating 
action and they did not affect a vital organ.  

Mustard Gas, Lewisite, and Carbon Monoxide

The general test for well groundedness of a claim for service 
connection is that to be well grounded, there must be: (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the in-service injury or disease 
and the current disability.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table).  

However, for veterans exposed to specified vesicant agents, 
this initial burden for establishing a well grounded claim is 
relaxed.  For the purposes of submitting a well-grounded 
claim relating to exposure to toxic gases under this 
regulation, lay testimony of exposure must be assumed to be 
true.  Under 38 C.F.R. § 3.316, the claimant is relieved of 
his burden of providing medical evidence of a nexus between 
the current disability and the in-service exposure.  Rather, 
service connection is granted if the appellant has 
experienced:  (1) full-body exposure, (2) to the specified 
vesicant agent, (3) during active military service, and (4) 
has subsequently developed the specified conditions; unless 
the claimed condition is due to willful misconduct or if 
there is affirmative evidence of a non-service-related 
supervening condition or event as the cause of the claimed 
condition.  Under 38 C.F.R. § 3.316(a)(1) (1998) lung cancer 
is presumed to be due to inservice full-body exposure to 
nitrogen or sulfur mustard gas and, under § 3.316(a)(2) 
emphysema, asthma, and COPD are presumed to be due to full-
body exposure to nitrogen or sulfur mustard gas or Lewisite.  
The reason behind this relaxed standard is the circumstances 
surrounding the testing of mustard gas, these World War II 
vesicant tests were classified, participants were instructed 
not to discuss their involvement, and medical records 
associated with the tests are generally unavailable.  57 Fed. 
Reg. 33876 (1992).  Pearlman v. West, 11 Vet. App. 443, 446-
47 (1998).  

However, unlike the situation in Pearlman, the veteran had 
never in his life-time stated that he had been exposed to any 
vesicant agent during military service.  Also, unlike the 
situation in Pearlman, neither the appellant nor her daughter 
have ever stated that the veteran had expressed, during his 
life-time, a belief in his inservice exposure or related a 
history of inservice exposure to a vesicant agent during 
combat or at any other time, e.g. during state-side training 
(as in Pearlman).  

Rather, the appellant (and inferentially her daughter) have 
merely expressed a broad-based belief that the veteran may 
have been exposed to some unspecified vesicant agent at some 
unspecified time during combat.  This is insufficient for the 
purpose of establishing a well grounded claim for a 
disability or death from disability presumed to be due to a 
vesicant agent under 38 C.F.R. § 3.316.  

Indeed, there is no legal or factual presumption of exposure 
of veterans to mustard gas during World War II.  Whereas in 
Pearlman, at 447, it was noted that "the appellant relies on 
her husband's account that he was exposed to mustard gas 
during active service," that exposure was in a purported 
secret testing program in the United States.  

While in Pearlman, at 447, it was stated in broad terms that 
"for the purposes of submitting a well-grounded claim 
relating to exposure to toxic gases under this regulation, 
the Board must assume that the lay testimony of exposure is 
true" it was also noted that "[t]he reason behind this 
relaxed standard is the circumstances surrounding the testing 
of mustard gas."  Pearlman, at 446.  The Court did not 
specifically address claims based solely on alleged exposure 
in combat during World War II.  

Here the veteran and the appellant never recounted such a 
history exposure during any tests.  His daughter stated that 
when once asked by a physician about his possible exposure to 
"any gases during World War II" he could only recall some 
possible exposure to carbon monoxide from sleeping under a 
tank.  Moreover, the legal presumption of a medical nexus 
between mustard gas or Lewisite exposure and lung cancer, 
emphysema, asthma, and COPD does not establish that there 
actually was such exposure.  

In the VA Adjudication Manual, M21-1, Part III, Chapter 
5, Subchapter II, paragraph 5.18, it is noted that the 
provisions of 38 C.F.R. § 3.316 (1998) apply to those 
exposed during field or chamber testing; under 
battlefield conditions in World War I; those who were 
present at the German air raid on the harbor of Bari, 
Italy, in World War II; and those engaged in 
manufacturing and handling vesicant (blistering) agents 
during their military service.  

In this case there is no allegation that the veteran was 
present at the German air raid on the harbor of Bari, Italy 
during World War II.  Further, there is no allegation of 
participation during field or chamber testing or in the 
inservice manufacturing and handling vesicant agents.  
Moreover, the veteran did not serve during World War I.  

With respect to the allegation of inservice exposure during 
combat, 38 U.S.C.A. § 1154(b) (West 1991) and 38 C.F.R. 
§ 3.304(d) do not create a presumption of incurrence or 
aggravation of disease or injury during combat but relax the 
evidentiary requirements of such a claim, by allowing 
satisfactory lay or other evidence to be accepted as 
sufficient proof of service incurrence or aggravation.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  

The absence of service medical records does not absolve an 
appellant from the obligation to submit a well-grounded claim 
but it is a factor for consideration in determining well 
groundedness.  While service medical records might tend to 
establish what occurred in service, this is precisely the 
effect of 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) and 
for purposes of determining well grounded, the truth of 
descriptions of inservice events is assumed.  Further, 
service medical records would not necessarily show the 
current existence of disability, as required, nor demonstrate 
a relationship between inservice injury and current 
disability. Wade v. West, 11 Vet. App. 302, 304-06 (1998).  
However, in Russo v. Brown, 9 Vet. App. 46, 50 (1996) it was 
held that where the service medical records were absent, and 
there was evidence of continuity of symptomatology under 
38 C.F.R. § 3.303(b), together with the reduced adjudicative 
evidentiary requirements for combat veterans, a claim was 
well grounded.  

Here, the service medical records are on file and there is no 
evidence of continuity, although the effect of 38 C.F.R. 
§ 3.316 is that continuity or other evidence of medical 
nexus, in appropriate circumstances, is not required.  

It is the conclusion of the Board that satisfactory lay 
evidence of inservice combat exposure to a vesicant has not 
been submitted.  This is because the veteran never related 
such a history nor has the appellant or her daughter ever 
stated that related such a history.  Rather, the appellant 
has attempt to set forth the mere possibility of the 
veteran's inservice exposure during combat.  This amounts to 
no more than sheer speculation.  

The Board acknowledges the article submitted by the 
appellant's daughter concerning chemical agents, including 
mustard gas and Lewisite exposure.  However, the information 
contained therein is far too general and inconclusive to 
provide medical evidence sufficient to well ground this 
claim.  
Lastly, there is no legal presumption that any exposure to 
carbon monoxide during service, which is accepted as being 
credible solely for the purpose of determining well 
groundedness, is related in any way to the subsequent 
development of any disability, including cancer or 
respiratory disability.  In other words, even if the veteran 
was exposed to carbon monoxide gas during service there is no 
competent medical evidence of a nexus between such inservice 
exposure and the subsequent development in the veteran of 
lung cancer, emphysema or COPD.  Absent such competent 
medical evidence the claim, as to exposure to carbon 
monoxide, is not well grounded.  Caluza, Id.  

Mere lay assertions of medical causation, i.e., that the 
veteran died of lung cancer from mustard gas exposure, cannot 
constitute evidence to render a claim well-grounded.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) and Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Indeed, in Barfield 
v. Brown, 5 Vet. App. 8, 9 (1993) it was specifically held 
that "a lay witness [] is not competent to opine as to the 
medical cause of [] death."  Barfield, at 9.  

The doctrine of resolution of doubt in favor of a claimant is 
not applicable in determinations of well groundedness.  It is 
only after the initial burden of submitting a well grounded 
claim has been met that the doctrine of resolving doubt in 
the claimant's favor, under 38 U.S.C.A. § 5107(b) (West 1991) 
arise.  The benefit of the doubt doctrine does not ease the 
initial burden of submitting a well grounded claim.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the appellant's claim of entitlement to service 
connection for the cause of the veteran's death on the 
merits, while the Board has concluded that the claim is not 
well grounded.  However, it has been held that "when an RO 
does not specifically address the question whether a claim is 
well grounded but rather, as here, proceeds to adjudication 
on the merits, there is no prejudice to the veteran solely 
from the omission of the well-grounded analysis."  Meyer v. 
Brown, 9 Vet. App. 425, 432 (1996).  Further, the Board has 
not been made aware of the existence of any relevant and 
competent evidence, or which could be obtained, that, if 
true, would make this claim "plausible."  See generally 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Robinette, 
8 Vet. App. at 77-78.  
II.  Chapter 35 benefits

For the purposes of educational assistance under 38 U.S.C. 
Chapter 35, the child or surviving spouse of a veteran will 
have basic eligibility if the following conditions are met: 
(1) The veteran was discharged from service under conditions 
other than dishonorable, or died in service; and (2) the 
veteran has a permanent total service-connected disability; 
or (3) a permanent total service-connected disability was in 
existence at the date of the veteran's death; or (4) the 
veteran died as a result of a service-connected disability.  
See 38 C.F.R. § 3.807(a) (1998); see also 38 U.S.C.A. 
§§ 3501, 3510 (West 1991) and 38 C.F.R. § 21.3021 (1998).

As none of the conditions cited above for educational 
assistance benefits under Chapter 35 are applicable to the 
facts in this case, the Board must deny the appellant's claim 
for these benefits.  Review of the record discloses that the 
veteran was honorably discharged from service in November 
1945, but he did not have a permanent total service-connected 
disability during his lifetime and it is not established that 
his death was due to a service-connected disability.  Hence, 
basic eligibility for Chapter 35 educational assistance 
benefits is not met.

The Board is bound by the regulations of the Department.  
38 U.S.C.A. § 7104(c) (West 1991).  Thus, for the reasons 
stated above, the Board has no legal authority to grant 
educational assistance benefits under Chapter 35.  Where the 
law and not the evidence is dispositive of the issue before 
the Board, the claim is denied because of the absence of 
legal merit or the lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); see also 
Walker v. Brown, 8 Vet. App. 356 (1995) (in statutory 
interpretation, if the plain meaning of a statute is 
discernible, that plain meaning must be given effect) and 
Tallman v. Brown, 7 Vet. App. 453, 464-65 (1995) (regulatory 
provisions entitled to deference if not in conflict with 
statute).  Accordingly, the appeal as to these issues must 
fail.


ORDER

The claim for service-connection for the cause of the 
veteran's death is denied as not well grounded.

The claim for entitlement to benefits under the provisions of 
Title 38 United States Code, Chapter 35, is denied as having 
no legal merit.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

 Department of Veterans Affairs

